                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI

 STACY ARNOLD,

                              Plaintiff,

 v.
                                                Case No. 19-06137-CV-SJ-BP
 CITY OF ST. JOSEPH, ST. JOSEPH
 PUBLIC LIBRARY, OFFICER REBECCA
 HAILEY (in her personal and professional
 capacity) and ROGER CLARY,

                              Defendants.

                               CERTIFICATE OF SERVICE

       COMES NOW Defendant Rebecca Hailey, by counsel, and hereby certifies Defendant

Hailey’s Objections and Responses to Plaintiff Stacy Arnold’s First Request for Admissions, was

served on May 29, 2020, via electronic mail in PDF format to:

 Stacy Arnold
 500 Westover Dr. #11589
 Sanford, NC 27330
 Stacy.kaye.arnold@gmail.com
 Plaintiff Pro Se

                                                Respectfully submitted,

                                                BATY OTTO CORONADO PC

                                                /s/ Christopher L. Heigele
                                                Steven F. Coronado             MBN 36392
                                                Christopher L. Heigele         MBN 45733
                                                4600 Madison Avenue, Suite 210
                                                Kansas City, Missouri 64112
                                                Telephone: (816) 531-7200
                                                Facsimile: (816) 531-7201
                                                scoronado@batyotto.com
                                                cheigele@batyotto.com
                                                ATTORNEYS FOR DEFENDANTS CITY
                                                OF ST. JOSEPH AND REBECCA HAILEY
                                                   1



          Case 5:19-cv-06137-BP Document 61 Filed 05/29/20 Page 1 of 2
                               CERTIFICATE OF SERVICE

        I hereby certify that on May 29, 2020, the above and foregoing document was served via
electronic mail in PDF format to:

 Stacy Arnold                                  Gregory P. Goheen
 500 Westover Dr. #11589                       McAnany, Van Cleave & Phillips, P.A.
 Sanford, NC 27330                             10 E. Cambridge Circle Drive, Suite 300
 Stacy.kaye.arnold@gmail.com                   Kansas City, Kansas 66103
 Plaintiff Pro Se                              ggoheen@mvplaw.com
                                                Attorneys for Defendant St. Joseph Public
                                                Library

                                                /s/ Christopher L. Heigele
                                                Attorney for Defendants




                                                  2



          Case 5:19-cv-06137-BP Document 61 Filed 05/29/20 Page 2 of 2
